ORDER
PER CURIAM:
Zachariah Peterson was convicted in the Circuit Court of Boone County of second-degree felony murder and sentenced to thirty years in prison. The conviction resulted from Peterson’s involvement in a drug transaction in January 2011. Peterson appeals, claiming that there was insufficient evidence to sustain his conviction, and that he is entitled to a new trial because the trial court erred in instructing the jury. We affirm. Because a published opinion would have no precedential value, an unpublished memorandum setting forth the reasons for this order has been provided to the parties. Rule 30.25(b)